TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00320-CV


In re Santino S. Cantu




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


	Relator has filed a petition for writ of mandamus complaining of the trial court's entry
of a new order following the court's initial denial of a request for a writ of habeas corpus.  See Tex.
R. App. P. 52.8.  Having reviewed the record and considered the statutes, rules, and case law
involved, we deny the petition for writ of mandamus.  

					___________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   June 22, 2010